Citation Nr: 1625104	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for osteoporosis.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

4.  Whether the reduction of the evaluation of coronary artery disease from 100 percent to 30 percent was proper.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford Connecticut.  

As it relates to the claim of service connection for osteoporosis, the Board notes that the RO denied service connection for osteoporosis in a March 2011 rating determination.  Thereafter, the Veteran perfected his appeal on this issue.  He has not withdrawn this issue from appellate status.

As to the issue of whether the reduction of the evaluation of coronary artery disease was proper, the Board notes that in his March 2015 substantive appeal, the Veteran requested that he be afforded a videoconference hearing on this issue.  In May 2015, the Veteran was notified that his requested hearing was scheduled for July 2015.  In July 2015, the Veteran requested that his hearing be canceled for that day and be rescheduled as he was having bladder cancer surgery on the day the hearing had been scheduled.  To date, the hearing has not been rescheduled and the Veteran has not withdrawn his request for the hearing.  

As to the issue of an initial evaluation in excess of 10 percent for PTSD, the RO, in a March 2011 rating determination, granted service connection for PTSD and assigned a 10 percent disability evaluation.  Thereafter, the Veteran perfected his appeal on this issue in April 2012.  The Veteran did not subsequently withdraw this issue from appeal and it remains in appellate status.  

As to the issue of service connection for sleep apnea, this matter comes before the Board on appeal from a December 2012 rating determination.  The Veteran appeared and gave testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

As to the issue of service connection for bladder cancer, this matter comes before the Board on appeal from a January 2016 rating determination.  The Veteran perfected this appeal in May 2016.  It has not, however, been certified to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the issue of whether the reduction of the evaluation for coronary artery disease was proper, the Veteran has requested that his previously scheduled July 2015 videoconference hearing be rescheduled.  In support of his request, the Veteran indicated that he was having bladder cancer surgery on the day that the hearing had been scheduled.  The Board determines that good cause has been shown.  A Veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a), (c) (2015).  Therefore, the Veteran should be scheduled for a Board videoconference hearing at the RO in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2015).


The Board will hold the other issues in abeyance until the hearing is conducted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the Hartford RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran with regard to the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




